Citation Nr: 1243147	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  05-02 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including major depression and anxiety disorders.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The appellant had active military service from July 26, 1974, to August 28, 1974.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a June 2012 decision, the Board remanded the appellant's claim for service connection for an acquired psychiatric disorder to the RO for further evidentiary development.


FINDING OF FACT

A preponderance of the evidence of record is against a finding that the appellant has an acquired psychiatric disorder, including major depression, dysthymia, or anxiety disorders, that had its onset during active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including major depression and anxiety disorders, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Preliminarily, the Board notes that the appellant's claim was filed as a Fully Developed Claim (FDC) pursuant to the Secretary of VA's program to expedite claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting, if not eliminating, the need for further development of it by VA.  As part of the FDC process, a veteran is to submit all evidence relevant and pertinent to his claim.  However, under certain circumstances, additional development may still be required prior to adjudication of the claim; this additional development may include obtaining additional records and/or providing a VA medical examination to the appellant.  See VA Form 21-526EZ.

In any case, the appellant was sent letters in July 2012 and August 2012 that provided information as to what evidence was required to substantiate his claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, all reasonably identified and available VA medical records were obtained; the appellant did not identify any relevant private medical records.  See 38 C.F.R. § 3.159 (2012).  A review of the appellant's Virtual VA electronic file does not reveal any additional evidence relevant to the claim on appeal.

The appellant was afforded a VA examination in July 2012, in conjunction with his claim, and the examination report is of record.  The July 2012 examination report is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the appellant, provided clinical findings and diagnoses, and offered an etiological opinion with a rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2012). 

As noted above, in June 2012, the Board remanded the appellant's case to the RO for further development that included contacting the appellant and requesting that he identify the medical provider(s) who diagnosed him with depression in the year after his military service and obtaining records identified by him, obtaining records of his treatment at the Iowa City VA medical center (VAMC) since August 1974, and records considered by the Social Security Administration (SSA) in his claim for disability benefits, and scheduling him for a VA examination.  

There has been substantial compliance with the Board's remand, as the appellant did not respond to the RO's July and August 2012 letters regarding identifying medical providers who treated him immediately after discharge.  In July 2012, the Iowa City VAMC advised the RO that it had no records regarding the appellant and the SSA indicated that his medical records were destroyed.  The appellant was scheduled for VA examination in July 2012.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the appellant's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Analysis

In written statements in support of his claim, the appellant maintains that he was diagnosed with depression within the year following service (see February 2012 substantive appeal).  He states that shortly after his entry into active service, he was forced out of the military due to a medical condition that caused him to spiral into depression.  Thus, he contends that service connection is warranted for an acquired psychiatric disorder, including major depression and anxiety disorders.  Upon review of the evidence of record, and after considering the laws and regulations applicable to the appellant's claim, the Board is of the opinion that service connection is not warranted, and his claim will be denied.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

For a veteran who served 90 days or more of active service after December 31, 1946, certain chronic diseases, including psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  This is also a direct service connection theory of entitlement.  

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Further, a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2012); VAOPGCPREC 3-2003. 

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

In sum, the law as interpreted under Cotant v. Principi, 17 Vet. App. at 116 and VAOPGCPREC 3-2003 mandates that, to rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d. at 1096.

Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based-here, the second period of active duty.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).

In this case, on a Report of Medical History completed in December 1973, prior to entering active service, the Veteran checked yes to having depression or excessive worry.  However, on clinical examination at that time, his psychiatric state was evaluated as "normal" and the presumption of soundness attaches.  See Smith v. Shinseki, 24 Vet. App. at 45.  

Post-service VA medical records and examination reports, dated from 1975 to 2012, include diagnoses of, and treatment for, depression.

Based on the foregoing, and in light of the July 2012 VA examiner's report, discussed infra, the Board concludes that the appellant's psychiatric disorder did not clearly and unmistakably exist prior to his July 1974 induction into active service.  

Again, when examined for induction into active service in December 1973, a psychiatric abnormality was not noted and the appellant was found qualified for induction into service.  

Clinical records reflect gastrointestinal complaints including in August 1974, when the impression was a nervous stomach.  An August 1974 Medical Board examination report reveals that the appellant was medically discharged from service upon a finding that he did not meet the minimum standards for enlistment or induction.  The Medical Board made no findings regarding the appellant's psychiatric condition at that time.

Post-service, in January 1975, the appellant was hospitalized at the Iowa City VAMC for treatment of epigastric pain.  According to the hospital summary, "pertinent clinical diagnoses noted but not treated" included "psychological and sociological disorders." In the summary, a VA physician noted that a

[r]eview of systems was remarkable for [the appellant's] psychiatric problems.  The patient stated that he wanted surgery.  That was his admission request, so that he could rid himself of the ulcer and return to the Marine Corps, that he felt was his only hope of any employment.  He claimed that he was not able to read.  This arose out of having to discontinue school early secondary to his parents' death, as well as possible encephalitis as a child.  He stated to [the examiner] that he would kill himself if the pain didn't decrease, and therefore wanted to cut it out.

The appellant was hospitalized from June to August 1976 for treatment of peptic ulcer disease.  The hospital summary makes no reference to complaints or diagnosis of, or treatment for, a psychiatric disorder.

Results of a December 2003 RO SSA inquiry show that the appellant was considered disabled since May 1991.  He told the July 2012 VA examiner that he was found unable to work due to diabetes and high blood pressure, as discussed infra.

A January 2004 VA medical record indicates that the appellant was evaluated in the outpatient clinic and had no risk factors regarding depression.

In an April 2008 VA medical record, a clinician reported that the appellant had some problems with depression for which he was encouraged to see a behavioral health specialist but refused.

VA medical records, dated from September 2010 to December 2010, show that the appellant was diagnosed with depression that was treated with outpatient psychotherapy.  When seen in September 2010, the appellant repeatedly stated he had been treated unfairly by the military and government that led to health consequences, such as diabetes, gastrointestinal problems and being overweight, and financial problems.  He reported feelings of "rejection" related to his military experience and concern that he was branded as a person who was unnecessarily seeking disability.  

In his February 2012 substantive appeal, the appellant said that he marked having depression or excessive worry on the medical history completed during his entrance examination because he was joining the military and was worried about the situation into which he was entering, and "not because of [a] history of [the] condition".  He worried because he thought that the military was the only way for him to have a good and productive life.  The appellant said that, shortly after joining, he was "forced out of the military due to a medical condition".  This caused him to "spiral into depression" because his only chance at a good life was "stripped" from him due to conditions beyond his control.  Less than one year later, and "well with-in the presumptive period", he said that he was initially diagnosed with depression.

In July 2012, the appellant underwent VA examination.  He gave a history of his parents divorcing when he was young and said that his father was physically abusive to his mother and him.  The appellant had difficulty learning in school, and said he was bullied by other students and that teachers harmed his self-image.  He dropped out at age 16.  The appellant acknowledged feeling depression before joining military service and said that being forced out of service worsened it.  

Further, it was noted that the appellant served in the Marines for one month in 1974 and was honorably discharged due to a medical condition.  He said he was forced out due to concerns of his bleeding related to a stomach disorder.  The appellant reported that this was highly disappointing to him because he thought the military was his only path to self-improvement and a good job.  He indicated that he was presently unable to read and hoped he would learn this skill in service.  The appellant said that, after his discharge, he "gave up", and was depressed ever since.  Post service, he lived with his uncle and worked at odd jobs but quit as he felt "disgraced".  The appellant noted that he had surgery in 1976 and had not worked since that time.  He received SSA disability benefits for diabetes and high blood pressure.

The VA appellant stated that the physician who treated him at the Iowa City VAMC for his ulcer around 1976 had him speak with a mental health professional due to concern about him "giving up" after being forced out of service.  It was noted that the appellant "provided no specifics that would suggest that he engaged in treatment."  

The appellant reported that he did not see mental health professionals until 2010 when he sought treatment at the Columbia VAMC.  The appellant also said that he dropped out of therapy and "acknowledged he was seeing a mental health provider for the purpose of attaining service connection and not for the purpose of treatment".  The VA examiner commented that the appellant was seen by a VA therapist for eight sessions since 2010 and "focused on his disability status and not treatment for his depression.  In treatment he focused on blaming the government and [m]ilitary for his depression.  He was noted to be uncooperative with providing assessment information by responding to questions with unrelated responses about the government wronging him...."  

On clinical evaluation, the appellant endorsed having a continuous depressed mood since he was "rejected" by the military.  He described a tendency to ruminate about what would have gone differently in his life if he had been able to stay in the military.  The appellant endorsed low self-esteem, energy, and feelings of hopelessness.  He slept 10 to 12 hours per night and napped during the day since military discharge.  He experienced social isolation related to low self-esteem and ate poorly that he attributed to insufficient funds not poor appetitie.  He cried frequently when alone at home and expressed anger and frustration that the government "calls [him] a liar."  The appellant said that at present he was depressed by hearing about death on the news and endorsed suicidal ideation without intent.  

The VA examiner diagnosed the appellant with dysthymia that was less likely than not (less than 50 percent probability) incurred in or caused by military service.  According to the VA examiner, interview data and record review best supported that the appellant met the criteria for a diagnosis of Dysthymic Disorder because he reported a chronic pattern of depressive symtoms that was largely based on his self-report that his depression was present since childhood with worsening when he was forced to leave the military.  The VA examiner further explained that 

[p]er the [appellant's] own self report at the time of entrance to the military and during today's interview, he felt depression prior to joining the [m]ilitary.  Today, [he] discussed a history of severe childhood abuse, teachers using corporal punishment and discouraging his learning in school by making him feel "stupid", and other students bullying him.  He stated this negatively influenced his self-esteem and is the reason he cannot read.

Thorough assessment is difficult due to inconsistencies in [the appellant's] self-report, and his reluctance to respond to attempts at assessment as indicated in treatment records....

Regarding treatment records, it is noted that a physician endorsed normal psychiatric functioning when [the appellant] was admitted to the [m]ilitary.  There is no information provided on this document that would indicate on what assessment data this was based.  1/1975 record documented [the appellant] demonstrated psychiatric problems that were not described other than mentioning that [he] threatened suicide if his stomach pain did not decrease.  This does not indicate a diagnosis of depression at the time nor does it connect symtoms at the time to his current depression.  There appear to be no records that support the presence of a psychiatric condition that has persisted between 1975 and [the appellant's] mental health treatment beginning in 2010.  

According to the VA examiner,

[g]iven the severity of the abuse in childhood reported by the [appellant] today, it is plausible that [his] current depression was most significantly influenced by childhood events.  Additionally his depression appears also affected by his frustration over financial difficulties as is documented in recent treatment records.  


Then, the VA examiner stated that 

it appears unlikely that learning [the appellant] was not fit for the military after one month of service caused [his] depression and there appears to be no evidence to suggest otherwise.  If [the appellant] did have a pre-existing condition, as [he] himself has indicated, there does not appear to be any reasonable indication that being determined unfit for the [m]ilitary would have exacerbated that condition beyond its expected trajectory.  

Thus, it appears less likely than not that [the appellant's] psychiatric condition had its onset during service or is otherwise attributable to [the appellant's] active service.

Here, the appellant contends that service connection should be granted for an acquired psychiatric disorder, including major depression and anxiety disorders.  

Initially, the Board notes that the appellant did not serve for 90 days or more after December 31, 1946, and depression is not among those listed diseases for which presumptive service connection may be granted.  Thus, his argument that service connection is warranted because his depression was diagnosed less than one year after his discharge, and "well with-in the presumptive period," fails.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Although the evidence shows that the appellant currently has dsythymia, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  The record reflects that a psychiatric abnormality was not noted during his month of active military service, and the first post-service evidence of record of depression is dated in 2010, more than 35 years after the appellant's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

More significantly, in July 2012, the VA examiner opined that it was less likely as not that the appellant's psychiatric disorder was due to military service.  The VA examiner provided a clear rationale for her opinion.  She noted that a physician endorsed normal psychiatric functioning when the appellant was examined for entry into service.  The examiner said that the January 1975 VA treatment records showed that the appellant demonstrated psychiatric problems that were not described other than mentioning that he threatened suicide if his stomach pain did not decrease.  In her opinion, "[t]his does not indicate a diagnosis of depression at the time nor does it connect symtoms at the time to his current depression".  The VA examiner also said that "[t]here appear to be no records that support the presence of a psychiatric condition that has persisted between 1975 and his mental health treatment beginning in 2010".  

The VA examiner further commented that, in light of the severity of the appellant's reported childhood abuse, it was "plausible" that his current depression was most significantly influenced by childhood events and was also affected by financial difficulties.  In the VA examiner's opinion, "it appears unlikely that learning he was not fit for the military after one month of service caused [his] current depression and there appears to be no evidence to suggest otherwise."  

Even assuming, arguendo, that the appellant did "have a pre-existing condition, as [he] himself has indicated," the VA examiner opined that "there does not appear to be any reasonable indication that being determined unfit for the [m]ilitary would have exacerbated that condition beyond its expected trajectory."  The VA examiner found it less likely than not that the appellant's psychiatric condition had its onset during service or was otherwise attributable to his active service.  There is no medical evidence to contradict the VA examiner's findings.  

The Board acknowledges some potential inconsistency in the examiner's findings- she concludes that the current disability had not persisted since service, but then states that his current symptoms were plausibly attributed to childhood.  However, the Board interprets the examiner's statements, taken in totality, as finding that the current disability had an onset following service, though possibly influenced to some extent by childhood experiences.  

Again, the Board has concluded that the totality of the record fails to establish by clear and unmistakable evidence that a chronic psychiatric disorder preexisted service.  Thus, the sole question for consideration is whether any current disorder was incurred in service.  The examination report squarely addresses that question.  

The Board accepts the July 2012 VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion that the Veteran's psychiatric disorder was not incurred in or aggravated by his active military service.  See Boggs v. West, 11 Vet. App. 334 (1998).

In short, no medical opinion or other medical evidence relating the Veteran's psychiatric disorder to service or any incident of service has been presented.

The Board has considered the appellant's contention that a relationship exists between his current psychiatric disorder and military service.  In adjudicating this claim, the Board must assess the appellant's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States Court of Appeals for Veterans Claims (Court), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

The Board notes that the appellant is competent to describe his observable symptoms, such as crying or feeling sad.  However, he is not competent to make a statement of causation that is a medical determination.  Barr v. Nicholson, 21 Vet. App. at 303; Buchanan v. Nicholson, 451 F.3d at 1331.  To the extent he is claiming that psychiatric problems have persisted since service, this is inconsistent with the overall record that reflects that depressive symptomatology surfaced after service.  The appellant did not claim service connection for a psychiatric disorder at the time he originally claimed service connection for an ulcer and epigastric pain in January 1975, or in November 2003 when he submitted a request to reopen his previously denied claims.  If he had a chronic disability at those times, it would appear only logical that a claim would be made.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Although the appellant reported that he was diagnosed with depression within a one year of his discharge from active service in 1974, the available records do not support his contentions.  The Board does not find that there is credible evidence of continuity of symptomatology present.

The Board has considered the appellant's statements as to his alleged experiences during service, and as noted above, does not find such evidence to be credible.  The remainder of the record weighs against a finding that a current psychiatric disability is related to active service.  Again, the record reflects that the appellant was found psychiatrically normal on examination for induction, and not treated for a psychiatric disorder during military service.

Moreover, the July 2012 VA examiner, who was reviewed the appellant's in-service treatment records and reviewed his post service medical records, concluded that he did not have a diagnosed psychiatric disorder due to military service.  

In sum, the Board is left with just one documented self-report of feeling depressed on examination prior to entering military service, no documented complaints or findings of a diagnosed psychiatric disorder after service until 2010, and a medical opinion to the effect that the appellant does not currently have a diagnosed psychiatric disorder that had its onset in or was otherwise attributable to his active service.  Again, as detailed, the Board finds such opinion to be of more probative value than the appellant's contentions.  See e.g., King. v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012) (to the effect that the Board need not accept lay statements as determinative and can find medical evidence more probative).

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA examiner (based on a review of the claims file and with knowledge of the appellant's in-service complaints) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence. 

A clear preponderance of the objective and probative medical evidence of record is against the appellant's claim for service connection for an acquired psychiatric disorder including major depression and anxiety disorders, and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Service connection for an acquired psychiatric disorder, including major depression and anxiety disorders, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


